Citation Nr: 1602135	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  06-09 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a toe disorder, to include as secondary to the Veteran's service-connected pes planus.

2.  Entitlement to service connection for a groin disorder, to include as secondary to the Veteran's service-connected pes planus.


REPRESENTATION

Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1979 to July 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.   In a September 2012 decision, the Board granted service connection for bilateral hallux limitus, which was claimed as an inability to move toes.

2.  The probative evidence of record does not show a diagnosis of a groin disorder related to the Veteran's active military service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The appeal as to the issue of entitlement to service connection for a toe disorder is dismissed as moot.  38 U.S.C.A. § 7105 (West 2014).

2.  A groin disorder was not incurred in or aggravated by the Veteran's active military service and was not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Toe Disorder

In March 2004, the Veteran filed a claim of entitlement to service connection for a toe disorder, which was initially denied in a September 2006 rating decision.  Thereafter, the Veteran perfected an appeal.  In September 2012, the Board granted service connection for bilateral hallux limitus, claimed as an inability to move toes, and remanded the Veteran's remaining service connection claims.  In October 2012, the RO issued a rating decision implementing the Board's September 2012 decision and assigning a non-compensable rating to the Veteran's service-connected bilateral hallux limitus, effective March 12, 2004.  

In a February 2013 supplemental statement of the case, the RO confirmed the denial of the Veteran's remaining service connection claims which were remanded in September 2012, including service connection for a toe disorder.  The Board finds that the RO mistakenly included the Veteran's service connection claim for a toe disorder on the February 2013 supplemental statement of the case, as service connection for bilateral hallux limitus was granted in the September 2012 Board decision and implemented in the October 2012 rating decision.  Thus, there is no remaining case or controversy pertaining to the Veteran's claim of entitlement to service connection for a toe disorder.  See 38 U.S.C.A. § 7105; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the appeal is dismissed.

II.  Service Connection for a Groin Disorder

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2015).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO's January 2006 letter to the Veteran contained the requisite notice.  Id.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  See Pelegrini, 18 Vet. App. at 120.

The duty to assist the Veteran has also been satisfied.  The RO obtained the Veteran's service treatment records and all available VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board remanded the Veteran's claims in May 2010 in order to obtain updated VA treatment records and again in September 2012 in order to obtain private treatment records from Cape Fear Podiatry dated after 2009 and records from the Social Security Administration.  While in remand status, the RO obtained all of the records identified in the May 2010 and September 2012 remand directives.  In March 2014, the Board again remanded the Veteran's claims in order for the RO to consider additional medical records which were submitted without a waiver of RO jurisdiction.  In a September 2015 supplemental statement of the case, the RO indicated that it considered the additional medical evidence and confirmed the denial of the Veteran's service connection claims.  There is no indication that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116

The Veteran underwent a VA examination in September 2006; however, the examiner did not render an opinion addressing the etiology of the Veteran's groin pain.  In the May 2010 Remand, the Board directed the RO to provide the Veteran with another VA examination, which the Veteran received in April 2011.  The April 2011 VA examiner reviewed the evidence of record, administered a thorough clinical evaluation, and rendered an opinion addressing all of the salient questions presented by the Veteran's service connection claim.  In September 2012, the Board found the April 2011 VA examination to be adequate; however, the Board noted that the VA examiner attributed the Veteran's groin pain to radiculopathy caused by lumbar spine degenerative disc disease.  Therefore, the Board remanded the service connection claim for a groin disorder in order for the claim to be adjudicated contemporaneously with the Veteran's service connection claim for a low back disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  In November 2012, the Veteran received another VA examination of his lower back and groin, during which the examiner reviewed the evidence of record, administered a thorough clinical evaluation, and rendered an opinion addressing all of the salient questions presented by the Veteran's service connection claim.  In a May 2014 rating decision, service connection was granted for lumbar degenerative disc disease and bilateral lower extremity radiculopathy.  In a September 2015 supplemental statement of the case, the RO confirmed the denial of the Veteran's service connection claim for a groin disorder.  Based on the foregoing, the Board finds that the Veteran has been provided an adequate VA examination for purposes of adjudicating his service connection claim and that the RO has substantially complied with the Board's remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

In an April 1989 rating decision, service connection was granted for bilateral pes planus, and a ten percent disability rating was assigned, effective July 16, 1988.  The Veteran asserts that a current groin disorder was caused or aggravated by his service-connected bilateral pes planus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

VA treatment records dated August 2002 through August 2003 indicate that the Veteran reported lower back pain radiating to the lower extremities and right groin pain.

A September 2003 private treatment record indicates that the Veteran reported significant radicular symptoms with weakness in the right lower extremity and pain in the right groin area.  The impression was lower back pain; acute exacerbation of chronic lower back pain with radicular symptoms; diabetes mellitus, type II; and morbid obesity.

An October 2003 private treatment record shows that the Veteran reported groin pain with right hip flexion and abduction.  The treatment provider indicated that the Veteran's lower back pain radiated down the right leg through the buttocks area and to the right groin.  It was also noted that the Veteran reported a burning pain, which the treatment provider opined was most likely related to the Veteran's underlying diabetic neuropathy.  

A January 2004 private treatment record indicates that the Veteran reported hip pain, right groin pain, and lower back pain radiating down to the posterior aspect of the left hip and leg.  A physical examination revealed groin pain with range of motion of the hip.  Imaging studies of the pelvis and hips showed no evidence of fracture, dislocation, or arthritis.  

A January 2005 letter from the Veteran's private treatment provider indicates that the Veteran's "pain in his . . . groin could very possibly be service connected bilateral pes planus."  

During a September 2006 VA examination, the Veteran reported intermittent right sided groin pain since 2001.  He denied any history of trauma to the muscles.  A physical examination revealed normal muscle function without any evidence of muscle injury, intermuscular scarring, muscle herniation, bone damage, or any residuals of nerve or tendon damage.  The diagnosis was a right sided groin strain.

During an April 2011 VA examination, the Veteran reported progressively worsening lower back pain over the past seven years with pain radiating to the right groin and lower legs.  The examiner provided the following opinion with respect to the Veteran's groin pain:

[There is] no groin condition established in [the Veteran's service treatment records].  [There is] no physiological evidence that bilateral pes planus causes a groin condition.  [A] review of medical records indicates that the Veteran has [a diagnosis] of [degenerative disc disease of the] lumbosacral spine and the groin [symptoms] reported are as likely as not a form of radiculopathy secondary to [lumbosacral] spine [degenerative disc disease].

During a November 2012 VA examination, the Veteran reported progressively worsening back pain with pain radiating to both legs.  The diagnoses were mild lumbar degenerative disc disease and bulging disc at L4-L5 with radiculopathy.  The examiner opined that a current groin disorder was not incurred in or caused by the Veteran's military service or secondary to his service-connected bilateral pes planus and/or hallux valgus.  In support of this, the examiner provided the following rationale:

[There is] no objective evidence or documentation to support [a diagnosis of a] groin disorder. . . . A diagnosis or mention of [a] groin disorder is not shown in the service treatment records or on physical examination prior to military retirement[,] and there is no evidence to support a [diagnosis] of [a] groin disorder during active duty service.  [There is] no diagnosis or mention of a chronic groin condition.  

The evidence of record contains conflicting competent medical opinions addressing the nature and etiology of the Veteran's groin pain.  In weighing the evidence, the Board must decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 31 (1998); Winsett v. West, 11 Vet. App. 420-25 (1998).

The Board assigns no probative value to the January 2005 opinion of the Veteran's private treatment provider.  First, the treatment provider did not attribute the Veteran's groin pain to a particular diagnosis.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted).  Second, the treatment provider did not include a rationale to support the opinion.  See Stefl v. Nicholson, 21Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Finally, the treatment provider's opinion that the Veteran's groin pain "could very possibly" be related to his pes planus is speculative, and therefore, is of little probative value.  See, e.g. Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (opinion that a veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative).

The Board finds the opinion of the April 2011 VA examiner probative in that it is supported by a rationale which is consistent with medical evidence of record.  Specifically, the examiner opined that the Veteran's groin pain was a symptom of his lower extremity radiculopathy caused by lumbar spine degenerative disc disease.  In September 2003 and October 2003, the Veteran's private treatment providers indicated that the Veteran's lower back pain radiated to the right groin area.  Likewise, the November 2012 VA examiner provided diagnoses of mild lumbar degenerative disc disease and bulging disc at L4-L5 with radiculopathy, but found no objective evidence to support a diagnosis of a groin disorder.  Although the September 2006 VA examiner provided a diagnosis of a groin strain, the physical examination of the Veteran's groin area revealed normal muscle function and no evidence of muscle injury, intermuscular scarring, muscle herniation, bone damage, or any residuals of nerve or tendon damage.  

Based on the foregoing, the Board finds that service connection for a groin disorder is not warranted, as the probative evidence of record indicates that the Veteran's claimed groin pain is a symptom of his lower extremity radiculopathy, for which service connection is already in effect.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for a groin disorder, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   
ORDER

The appeal as to the issue of entitlement to service connection for a toe disorder is dismissed.

Service connection for a groin disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


